Citation Nr: 1633503	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  08-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a permanent 100 percent evaluation for Graves' disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for Graves' disease and assigned a 100 percent rating.  During the course of the appeal, the case was transferred to the RO in Cleveland, Ohio.  In July 2013 and October 2014, the Board remanded this matter for further development.

While additional evidence has been added to the Veteran's claims file since the April 2015 supplemental statement of the case, the Veteran submitted a waiver of initial RO consideration of the evidence.  See August 2016 Waiver; 38 C.F.R. § 20.1304 (2015).

In a July 2016 rating decision, the Veteran was assigned a separate 70 percent evaluation for schizophrenia, effective from September 1, 2016; and his 100 percent evaluation for Graves' disease was reduced from 100 percent to 10 percent, also effective from September 1, 2016.  An earlier finding of incompetency also was confirmed.  The Veteran filed a notice of disagreement (NOD) with the assigned ratings, noting that he was deemed incompetent and asserting that he should receive a 100 percent rating.  The RO has not yet issued a statement of the case, but the Board declines to remand these issues at this time as the RO's review process is not complete.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to increased ratings for the Veteran's service-connected lumbar strain and pseudofolliculitis barbae disabilities were raised by the Veteran in the July 2016 NOD, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The Veteran's service-connected Graves' disease is not considered a permanent and total disability.


CONCLUSION OF LAW

The criteria for a permanent and total disability for the Veteran's service-connected Graves' disease have not been met.  38 C.F.R. § 3.340 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, a total disability is considered to exist when a veteran experiences any impairment of mind or body that renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent.  38 C.F.R. § 3.340.  A permanent total disability exists where "impairment is reasonably certain to continue throughout the life of the disabled person."  38 C.F.R. § 3.340(b).  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain a 100 percent disability rating for the permanent disability.  See 38 C.F.R. § 3.327(b)(2)(iii).

In this case, the evidence as a whole shows that the Veteran's service-connected Graves' disease is not a permanent and total disability.  December 2005 VA examinations showed mild anemia, weight loss, fatigue, muscle weakness, palpitations, dyspnea, mood swings, and depression due to Graves' disease, as well as Graves' ophthalmopathy.  In an October 2006 rating decision, the Veteran was granted service connection for Graves' disease with a 100 percent rating per the schedular criteria.  The rating decision noted that the evaluation was not permanent as there was a likelihood of improvement.  Pursuant to the October 2014 Board Remand, the Veteran underwent VA examination again in April 2015 for evaluation of his Graves' disease.  The April 2015 VA examiner opined that the Veteran's Graves' disease was less likely than not a total disability that was permanent.  The examiner explained that the Veteran's Graves' disease was successfully treated and was in remission status post radioactive iodine therapy, with resulting hypothyroidism on thyroid hormone replacement therapy.  The examiner further explained that the Veteran required lifelong monitoring of his thyroid hormone levels and continued treatment, but that the Veteran was fully functioning in his daily activities, that his hypothyroidism was stable, and that he had normal thyroid hormone levels based on thyroid function studies.  The examiner also noted that the Veteran had eye and psychological complications which required continued care and treatment.  

Notably, a May 2016 VA mental health examiner opined that the Veteran's depression and anxiety symptoms which were previously evaluated as a component of the Veteran's Graves' disease were more likely prodromal symptoms of schizophrenia rather than his Graves' disease as he continued to experience the symptoms despite his thyroid levels being well controlled for an extended period of time.  As noted in the Introduction, in a June 2016 rating decision, the Veteran's rating for his service-connected Graves' disease was decreased from 100 percent to 10 percent, effective September 1, 2016, and the Veteran was assigned a separate 70 percent evaluation for schizophrenia, effective the same date.  As the evidence of record shows that the Veteran's Graves' disease is in remission, and is not permanently and totally disabling, the Veteran's claim for a permanent 100 percent evaluation for Graves' disease is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a permanent 100 percent evaluation for Graves' disease.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  




ORDER

Entitlement to a permanent 100 percent evaluation for Graves' disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


